Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a response to Applicant’s communication filed on June 28, 2022.  Application No. 16/770,725, is a 371 of PCT/US2018/064801, filed December 10, 2018, which claims the benefit of U.S. Provisional Application No. 62/596,185, filed December 8, 2017.  Claims 1-10 are pending.  

Election/Restrictions
Applicant’s election without traverse of the species of formula (I) in the reply filed on June 28, 2022, is acknowledged.  
The elected species is allowable.  The search is expanded accordingly.
Claims 1-10 are examined below. 

Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Sarker et al., (10) J. of the Chem. Soc., Perkins Trans. 2: Physical Org. Chem. 2315-2322 (1998).  The CAS Abstract for Sarker disclose the following quaternary ammonium salt comprising a chromophore constituent with a borate anion constituent, wherein the quaternary ammonium salt has formula (II):


    PNG
    media_image1.png
    220
    414
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    229
    261
    media_image2.png
    Greyscale


    PNG
    media_image1.png
    220
    414
    media_image1.png
    Greyscale

    PNG
    media_image3.png
    259
    259
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    163
    340
    media_image4.png
    Greyscale

    PNG
    media_image3.png
    259
    259
    media_image3.png
    Greyscale

    PNG
    media_image5.png
    170
    365
    media_image5.png
    Greyscale

    PNG
    media_image3.png
    259
    259
    media_image3.png
    Greyscale


    PNG
    media_image6.png
    208
    390
    media_image6.png
    Greyscale

    PNG
    media_image2.png
    229
    261
    media_image2.png
    Greyscale

(Sarker et al, citing the CAS abstract for the compounds depicted above.)  These quaternary ammonium salts read on those of formula (II), wherein formula (II) R5 is a linear N-alkyl group; or unsubstituted aromatic ring (phenyl); and wherein the borate anion R6 is an unsubstituted aromatic ring (phenyl) or linear alkyl.   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 5 recites the limitation the substituted -phenyl group or substituted -naphthyl group having one or  more  . . . substituents;  In addition, the limitation “unsubstituted vinyl group is C2 and the substituted vinyl group is an extended vinylene up to C10.”  There is insufficient antecedent basis for the limitation in the claim.  It is unclear what substituted -phenyl or -naphthyl group or unsubstituted vinyl group the limitation is referring back to.  

Conclusion
	Claims 1, 6, and 8 are not allowed. 
Claims 7, 9 and 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992. The examiner can normally be reached Monday - Friday, 9:00 a.m. -5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY R ROZOF/Primary Examiner, Art Unit 1625